The Honorable Paul Weaver State Representative P.O. Box 33 Violet Hill, AR 72584-0033
Dear Representative Weaver:
I am writing in response to your request for an opinion on the following question:
  Can Izard County or any county give a franchise for [emergency medical] services? The question has come about because the provider for EMS [emergency medical services] in Izard County has requested that `franchise' be specified in the new contract.
RESPONSE
A conclusive answer to this question may depend upon the parties' exact intent in specifying a "franchise." The term "franchise" is defined, generally, as "a special privilege granted to an individual or group."Webster's Seventh New Collegiate Dictionary 332 (1972). A question remains, however, regarding the special privilege to be granted under the particular agreement. I lack the resources and authority, moreover, to construe the agreement.
Clearly, a county has the authority to establish an emergency medical service pursuant to A.C.A. § 14-14-802 (b) (2) (D). And it may contract with a service provider for this purpose. See generally West WashingtonCounty Emergency Medical Services v. Washington County, 313 Ark. 76,852 S.W.2d 137 (1993) and Vandiver v. Washington County, 274 Ark. 561,628 S.W.2d 1 (1982). Additionally, it is suggested in previous opinions of this office that while a county cannot grant an exclusive franchise to provide non-emergency ambulance services, an exclusive agreement for emergency ambulance services is contemplated as falling within the county's authority to provide for emergency medical services. See Op. Att'y Gen. Nos. 96-236, 95-311 and 87-474.
It is therefore my opinion that a county can grant an emergency service provider the privilege of being the exclusive provider of emergency medical services for the county. I suggest, however, that the county consult with counsel to whom it ordinarily looks for advice in addressing any issue(s) involving the drafting or interpretation of a specific contract.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh